[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION AFTER RE-ARGUMENT
After the plaintiffs Motion for Summary Judgment was granted in error, the court vacated its order and granted re-argument.
The parties were heard at length and the court has examined the detailed affidavit of James R. McMahon III. The court has also read the cases cited by the parties.
The court concludes the plaintiffs Motion for Summary Judgment should be granted. There is nothing before the court to support the allegations of Mr. McMahon that add up to the existence of a conspiracy.
The alleged fraud had no connection to the making, validity or enforcement of the note and mortgage and the plaintiffs relationship with the defendant, set out in the affidavit, relate to an entirely separate transaction.
The defendant's reliance on Federal National Mortgage Association v.Jessup, 2000 WL 1897356, (Conn.Super. 2000) is misplaced. He has not raised such factual issues surrounding the note and mortgage as to support his allegations of fraud, his allegations not even going to a party in this action.
The equitable estoppel claim raised by the defendant lacks a key element — the party sought to be estopped must induce the complainant to act to his detriment. The actions complained of here are those of other parties.
To sustain the defendant's objection here would make a mockery of the foreclosure process.
____________________________ Anthony V. DeMayo, J.T.R.